1 This presentation includes forward-looking statements which reflect the Company’s current views with respect to future events and financial performance, but involve uncertainties that could significantly impact results. The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for such forward-looking statements. 2 •Leading niche-oriented global provider of solutions andproducts for product recovery, pollution control, and fluidhandling applications •Diverse, synergistic product offering •Strong global brand recognition •Approximately 40% of sales derived from recurring partsand consumables sales Met-Pro: Protecting our environment while servingbusiness and industry around the world NYSE: MPR Company Profile 3 Investment Highlights •Green technology •Strong balance sheet –High cash –Low debt •Strong cash flows from operating activities •High margin business •Outsourcing minimizes growth constraints and reducesrisks during down turns •Experienced Management/Independent Board of Directors •Dividend paid for 34 consecutive years 4 Continuous Improvement •Rolled out lean enterprise program •Improved manufacturing flexibility •Efficiency improvements and lower costsrealized through: –Facility/organization consolidations –Global sourcing –More effective logistics •Increased global sales coverage 5 Product Recovery/Pollution Control
